Exhibit 99.1 magicJack Reports Record-Breaking Revenue and Income in the Second Quarter Strong Sales of magicJacks and Renewal Licenses Combined with Improved Efficiencies are Drivers West Palm Beach, FL, and Netanya, Israel – July 30, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL), the Voice Experts and inventor of VoIP with over nine million magicJacks® sold, today announced record breaking financial results for the quarter ending June 30, 2012. Q2, 2012 revenue was $38.6 million and net income was $10.3 million. Basic operating earnings per share (EPS) were $0.51 per share. There are19.4 million shares outstanding. Alert:Please also read the Joint Press release from earlier today describing theacquisition of VoIP foundational U.S. Patent No. 5,825,771. For more information, please view our current filings with the Securities and Exchange Commission and the soon-to-be-filed Form 10-Q. magicJack will host a conference call for investors at10:00 a.m. ET on Monday, July 30th, 2012. Conference call details are as follows: U.S. Toll Free: International: +1.253.237.1123 Conference ID: Certain Unaudited Condensed Statements of Operations and Comparison (in thousands, except per share information) Three Months Ended June 30, Compared to Revenues Sale of magicJack and magicJack PLUS $ $ $ 67.5 % License renewals Shipping and handling magicJack-related products Prepaid minutes 69 Access and termination charges ) ) Other ) ) Total Operating Revenue Cost of Revenues Cost of magicJack and magicJack PLUS Shipping and handling Credit card processing fees 42 Network and carrier charges Other ) ) Total Cost of Revenues Gross Profit Operating expenses: Advertising ) ) General and administrative ) ) Research and development ) ) Total operating expenses ) ) Operating Income Total other income ) ) * Net Income $ $ $ Operating Income per share $ $ $ Certain Unaudited Condensed Statements of Operating Cash Flows (in thousands) For the Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Non Cash Items: Provision for doubtful accounts, billing adjustments and sales Stock-based compensation Depreciation and amortization Deferred income tax provision 46 46 Interest expense - non-cash 40 Other income ) ) Contributed services 40 38 Decrease (increase) in operating assets: Accounts receivable ) ) Inventories ) Deferred costs ) Deposits and other current assets ) (4 ) Deposits and other non-current assets 59 Increase (decrease) in operating liabilities: Accounts payable ) Accrued expenses and other current liabilities ) Deferred revenue Other non-current liabilities ) ) Net cash provided by operating activities $ $ Certain Unaudited Balance Sheet Items (in thousands) June 30, December 31, (Unaudited) Cash and cash equivalents $ $ Marketable securities, at fair value Deferred revenue, current portion Deferred revenue, net of current portion Ordinary shares outstanding This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. These factors include, among other things: changes to our business resulting from increased competition; any operational or cultural difficulties associated with the continuing integration of the businesses of VocalTec and YMax; potential adverse reactions or changes to business relationships resulting from the completion of the merger; unexpected costs, charges or expenses resulting from the merger; the ability of the combined Company to achieve the estimated potential synergies or the longer time it may take, and increased costs required, to achieve those synergies; our ability to develop, introduce and market innovative products, services and applications; our customer turnover rate and our customer acceptance rate; changes in general economic, business, political and regulatory conditions; availability and costs associated with operating our network; potential liability resulting from pending or future litigation, or from changes in the laws, regulations or policies; the degree of legal protection afforded to our products; changes in the composition or restructuring of us or our subsidiaries and the successful completion of acquisitions, divestitures and joint venture activities; and the various other factors discussed in the “Risk Factors” section ofour Annual Report on Form 10-Kand other filingswith the Securities and Exchange Commission. Such factors, among others, could have a material adverse effect upon our business, results of operations and financial condition. We do not assume any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. magicJack® is a registered trademark of magicJack VocalTec Ltd. All other product or company names mentioned are the property of their respective owners. About magicJack VocalTec Ltd. magicJack VocalTec Ltd. (Nasdaq: CALL), the inventor of VoIP including the softphone and magicJack, has the goal of becoming the leading international provider of global voice over many platforms. The Company has achieved sales of over nine million of the easy-to-use, award-winning magicJack since the device’s launch in 2008, and has the use of over 30 patents, some dating to when the Company invented VoIP. It is the largest reaching CLEC (Competitive Local Exchange Carrier) in the United States in terms of area codes available and certification in number of states, and the network has historically had uptime of over 99.99 percent. Contact: Investor Relations Andrew MacInnes, President 561-749-2255 - ir@magicJack.com Media Relations Kari Hernandez, INK Public Relations for magicJack 512-382-8982 magicjack@ink-pr.com
